EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evert Tu on 07/05/22.

The application has been amended as follows: 

1.	(Canceled)  

2.	(Currently Amended)  The method of claim 27, wherein the MAHBM is present in an amount of about 5% to about 70% by weight of the geopolymer cement composition.  

3.	(Currently Amended)  The method of claim 27, wherein the metal silicate comprises one or more of sodium silicate, sodium metasilicate, magnesium silicate, or potassium silicate, and the metal silicate is present in an amount of about 1% to about 80% by weight of the geopolymer cement composition.  

4.	(Currently Amended)  The method of claim 27, wherein the alkaline activator comprises one or more of a metal hydroxide, ammonium hydroxide, sodium bicarbonate, sodium carbonate, lime, caustic soda, Portland cement, or hydrated lime, and the alkaline activator is present in an amount of about 1% to about 40% by weight of the geopolymer cement composition.  

5.	(Currently Amended)  The method of claim 27, wherein the carrier fluid comprises one or more of freshwater, saltwater, brine, or seawater, and the carrier fluid is present in an amount of about 20% to about 95% by weight of the geopolymer cement composition.

6.	(Currently Amended)  The method of claim 27, wherein the metal silicate comprises sodium silicate, the alkaline activator comprises a metal hydroxide, and the carrier fluid comprises water.

7.	(Currently Amended)  The method of claim 27, wherein the geopolymer cement composition further comprises one or more of a fluid loss control additive, a set retarder, or a set accelerator.  

8.	(Currently Amended)  The method of claim 27, wherein introducing the geopolymer cement composition into the subterranean formation comprises introducing the geopolymer cement composition into a wellbore annulus.  

9.	(Currently Amended)  A method of cementing, comprising: 
providing a geopolymer cement composition comprising:
a monophase amorphous hydraulic binder material (MAHBM), 
an aluminosilicate,
a metal silicate, 
an alkaline activator, and 
a carrier fluid, 
wherein the MAHBM comprises core particulates coated with an amorphous calcium silicate hydrate, and the core particulates consist of calcium aluminate or sodium aluminate;
introducing the geopolymer cement composition into a subterranean formation; and 
allowing the geopolymer cement composition to set in the subterranean formation.  

10.	(Previously Presented)  The method of claim 9, wherein the MAHBM is present in an amount of about 5% to about 70% by weight of the geopolymer cement composition.  

11.	(Original)  The method of claim 9, wherein the aluminosilicate comprises one or more of ASTM type C fly ash, ASTM type F fly ash, ground blast furnace slag, calcined clays, partially calcined clays, aluminum-containing silica fume, natural aluminosilicate, synthetic aluminosilicate glass powder, zeolite, scoria,  bentonite, or pumice, and the aluminosilicate is present in an amount of about 5% to about 50% by weight of the geopolymer cement composition.  

12.	(Original)  The method of claim 9, wherein the metal silicate comprises one or more of sodium silicate, sodium metasilicate, magnesium silicate, or potassium silicate, and the metal silicate is present in an amount of about 1% to about 80% by weight of the geopolymer cement composition.  

13.	(Original)  The method of claim 9, wherein the alkaline activator comprises one or more of a metal hydroxide, ammonium hydroxide, sodium bicarbonate, sodium carbonate, lime, caustic soda, Portland cement, or hydrated lime, and the alkaline activator is present in an amount of about 1% to about 20% by weight of the geopolymer cement composition.  

14.	(Original)  The method of claim 9, wherein the carrier fluid comprises one or more of freshwater, saltwater, brine, or seawater, and the carrier fluid is present in an amount of about 40% to about 95% by weight of the geopolymer cement composition.

15-21.	(Canceled)  

22.	(Previously Presented)  The method of claim 2, wherein MAHBM is present in an amount of about 20% to about 45% by weight of the geopolymer cement composition.  

23.	(Previously Presented)  The method of claim 7, wherein the geopolymer cement composition further comprises the fluid loss control additive, and the fluid loss control additive is present in an amount of about 0.1% to about 5% by weight of the geopolymer cement composition.  

24.	(Previously Presented)  The method of claim 7, wherein the geopolymer cement composition further comprises the set retarder, and the set retarder is present in an amount of about 0.1% to about 5% by weight of the geopolymer cement composition.

25.	(Canceled)  

26.	(Previously Presented)  The method of claim 10, wherein MAHBM is present in an amount of about 20% to about 45% by weight of the geopolymer cement composition.  

27.	(Previously Presented)  A method of cementing, comprising: 
providing a geopolymer cement composition comprising:
a monophase amorphous hydraulic binder material (MAHBM), 
a metal silicate, 
an alkaline activator, and 
a carrier fluid, 
wherein the MAHBM comprises core particulates coated with an amorphous calcium silicate hydrate, and the core particulates consist of calcium aluminate or sodium aluminate; and 
introducing the geopolymer cement composition into a subterranean formation; and 
allowing the geopolymer cement composition to set in the subterranean formation.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach and/or suggest the invention as instantly claimed; more specifically, the prior art fails to disclose, teach and/or suggest a method of cementing with a geopolymer cement composition wherein a monophase amorphous hydraulic binder material comprising core particulates of calcium aluminate or sodium aluminate coated with an amorphous calcium silicate hydrate is included therein and used to cement a subterranean formation.  
As such, claims 2-14, 22-24, 26 and 27, as set forth in the Examiner’s Amendment above, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/07/22